Case 1:20-cv-00131-KD-B Document 130 Filed 03/10/21 Page 1 of 3                            PageID #: 1276




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 AIMEE LYNNE YATES,                                       )
     Plaintiff,                                           )
                                                          )
 v.                                                        )   CIVIL ACTION 1:20-00131-KD-B
                                                          )
 HUEY HOSS MACK, et al.,                                  )
     Defendants.                                          )

                                                  ORDER

         This matter is before the Court on Plaintiff's unopposed Fed.R.Civ.P. Rule 41(a)(2) motion to

 dismiss 24 defendants with prejudice (Doc. 128) and Plaintiff's unopposed motion for leave to file a

 Second Amended Complaint (Doc. 129).

         A review of these filings indicates that Plaintiff simply endeavors to dismiss her claims in this

 case against the following defendants: Judd Beedy, Chad Lambert, Jason Woodruff, Chuck Sutherlin,

 Glen Hartenstein, Larry Dearing, Tony Nelson, Charles Varnado, Bill Smith, Curtis Summerlin, Daniel

 Steelman, Donnie Payne, Jarrod Sheffield, Jason Hall, Joseph Davis, Larry Paul, Jr., Lonnie

 McKinney, Mathew Hunady, Matt Morrison, Nate Lamplugh, Randy Younce, Rob Lindell, Shane

 Robinson, and Rex Bishop. While Rule 41 of the Federal Rules of Civil Procedure can be used by a

 plaintiff to dismiss all claims against less than all of the defendants, a plaintiff should instead amend

 the complaint (not move to dismiss). See, e.g., Plains Growers, Inc. v. Ickes–Braun Glasshouses, Inc.,

 474 F.2d 250, 253 (5th Cir. 1973); Exxon Corp., 599 F.2d at 661-62. Indeed, the Eleventh Circuit has

 explained that when a plaintiff seeks to dismiss a claim against a defendant or defendants, but not the

 entire case, filing a motion to amend the complaint is the proper procedure. Campbell v. Altec Indus.,

 Inc., 605 F.3d 839, 841 (11th Cir. 2010) (“Our circuit precedent dictates that Rule 41 allows a plaintiff

 to dismiss all of his claims against a particular defendant; its text does not permit plaintiffs to pick and

 choose, dismissing only particular claims within an action. A plaintiff wishing to eliminate particular
                                                      1
Case 1:20-cv-00131-KD-B Document 130 Filed 03/10/21 Page 2 of 3                             PageID #: 1277




 claims or issues from the action should amend the complaint under Rule 15(a) rather than dismiss

 under Rule 41(a).”) (quoting Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004)

 (quoting 8 Moore's Federal Practice § 41.21[2], at 41-32)) (internal quotation marks omitted).

         Given that the time for amending pleadings as a matter of course under Rule 15(a)(1)1 has

 passed, Rule 15(a)(2) applies in this procedural posture. This means Plaintiff “may amend” her

 “pleading only with the opposing party's written consent or the court's leave.” Therefore, “unless a

 substantial reason exists to deny leave to amend, the discretion of the district court is not broad enough

 to permit denial[.]” City of Miami v. Bank of America Corp., 800 F.3d 1262, 1286 (11th Cir. 2015)

 (citation omitted). The Court “may consider several factors when deciding whether to grant a motion

 to amend, including ‘undue delay, bad faith or dilatory motive [on the part of the movant], repeated

 failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party

 by virtue of allowance of the amendment, [and] futility of amendment.” Perez v. Wells Fargo N.A.,

 774 F.3d 1329, 1340–1341 (11th Cir. 2014) (citing Equity Lifestyle Properties, Inc. v. Florida Mowing

 & Landscape Servs., Inc., 556 F.3d 1232, 1241 (11th Cir. 2009) (quoting Foman v. Davis, 371 U.S.

 178, 182 (1962)); Donley v. City of Morrow, Ga., 601 Fed. Appx. 805, 810 (11th Cir. 2015) (same).

         Plaintiff moves to amend the complaint to dismiss 24 of the defendants via granting leave to

 file the attached proposed Second Amended Complaint (which neither names these defendants nor

 includes any claims against these defendants). Plaintiff asserts that she "has met and conferred with

 the counsel for the defendants in this matter, and all parties have indicated that they consent to this

 motion for leave." (Doc. 129 at 1). Additionally, Plaintiff states there is no undue delay, bad faith, or

 dilatory motive on the part of the Plaintiff and no party will suffer prejudice by allowance of the



         1 The Rule provides as follows: "(1) Amending as a Matter of Course. A party may amend its
 pleading once as a matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to
 which a responsive pleading is required, 21 days after service of a responsive pleading or 21 days after
 service of a motion under Rule 12(b), (e), or (f), whichever is earlier." Fed. R. Civ. P. 15(a)(1).
                                                       2
Case 1:20-cv-00131-KD-B Document 130 Filed 03/10/21 Page 3 of 3                            PageID #: 1278




 amendment. Thus, since the Court has not ascertained any substantial reason to deny Plaintiff’s

 Motion, and all parties have consented to the motion, the interests of justice indicate that the motion

 should be granted. Borden, Inc. v. Florida East Coast Ry. Co., 772 F.2d 750, 757 (11th Cir. 1985)

 (“There is a strong policy embodied in the Federal Rules of Civil Procedure, and Rule 15 particularly,

 favoring the liberality of amendment”).

         Accordingly, it is ORDERED that Plaintiff's motion for leave to file the Second Amended

 Complaint (Doc. 129) is GRANTED and the Clerk is DIRECTED to docket Doc. 129-1 as the Second

 Amended Complaint. Additionally, as the Court approved filing of an amended complaint supersedes

 the prior complaint,2 Plaintiff's Rule 41(a)(2) motion (Doc. 128), seeking to dismiss the same 24

 defendants, is rendered MOOT.3 It is further ORDERED that the previously filed motions to dismiss

 (Docs. 95, 97, 99, 102, 103, 104, 106, 108, 110 and 111), are also rendered MOOT due to the filing

 of the Second Amended Complaint.

         DONE and ORDERED this the 10th day of March 2021.
                                                  /s/ Kristi K. DuBose
                                                  KRISTI K. DUBOSE
                                                  CHIEF UNITED STATES DISTRICT JUDGE




           2 See, e.g., Pintando v. Miami–Dade Housing Agency, 501 F.3d 1241, 1243 (11th Cir. 2007)
 (“...‘[a]n amended pleading supersedes the former pleading; the original ...is abandoned by the amendment,
 and is no longer a part of the pleader's averments ...[]’”); Lowery v. Ala. Power Co., 483 F.3d 1184, 1219
 (11th Cir. 2007) (“an amended complaint supersedes the initial complaint and becomes the operative
 pleading in the case[]”); Meterlogic, Inc. v. Copier Solutions, Inc., 185 F.Supp.2d 1292, 1297 (S.D. Fla.
 2002) (an amended complaint “rendered moot the parties' previous pleadings…[]”).

         3 For clarification, the effect of Plaintiff's second amended complaint is that she has unilaterally
 dropped all of her claims against Defendants Judd Beedy, Chad Lambert, Jason Woodruff, Chuck Sutherlin,
 Glen Hartenstein, Larry Dearing, Tony Nelson, Charles Varnado, Bill Smith, Curtis Summerlin, Daniel
 Steelman, Donnie Payne, Jarrod Sheffield, Jason Hall, Joseph Davis, Larry Paul, Jr., Lonnie McKinney,
 Mathew Hunady, Matt Morrison, Nate Lamplugh, Randy Younce, Rob Lindell, Shane Robinson, and Rex
 Bishop -- meaning these individuals are no longer parties and shall be terminated from this case.
                                                      3
